Citation Nr: 1534709	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  09-46 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a left ankle disability.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from November 2007 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Philadelphia, Pennsylvania.   A transcript of the proceeding has been associated with the claims file.

In January 2014 and February 2015, the Board remanded the Veteran's claim for further development.  Such development has been completed, and this matter is returned to the Board for further review.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's left ankle disability is manifested by pain, instability, weakness, and incoordination, but no more than moderate limitation of motion, with dorsiflexion to 15 degrees and plantar flexion to 30 degrees; neither ankylosis of the left ankle, nor malunion of the os calcis or astragalus, is shown.


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent for the Veteran's left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5271 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for a higher initial rating for his left ankle disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 2014).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West 2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board notes that where service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  The Veteran has not referenced any outstanding records for VA to obtain relating to his claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was provided with VA examinations relating to his left ankle disability in April 2009, January 2013 (with an April 2013 addendum), February 2014, and April 2015.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's left ankle disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination reports, taken together, are thorough, complete, and adequate upon which to base a decision with regard to the Veteran's claim, and that they provide sufficient detail to rate the Veteran's disability.  The Board notes that given some inconsistencies in the VA examination reports, the Board has considered the worst of the Veteran's symptomatology shown in all of the medical evidence, including the greatest limitation of motion, instability, etc., and applied it to the rating criteria for the entire period on appeal.  

The Board notes that the most recent VA examination was performed pursuant to the Board's remand in February 2015 based on the fact that a November 2014 MRI had been performed after the February 2014, which MRI indicated a possible worsening of the Veteran's disability.  Pursuant to the Board's remand directive, a new April 2015 VA examination was performed, which examiner noted he reviewed the claims file, he elicited a history from the Veteran, examined him, addressed the November 2014 MRI, provided the information necessary to rate the Veteran's disability, and answered any questions posed by the Board and provided adequate rationales for his conclusions.  Therefore, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Previously, in January 2014, the Board had remanded the Veteran's claim so that more recent VA treatment records could be associated with the claims file, and so that he could be afforded a new VA examination.  Pursuant to the Board's remand directive, the records were associated with the claims file, and the Veteran was afforded a new February 214 VA examination as addressed above.  Therefore, again, the Board finds there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537.

II. Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2015).

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2015).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA generally considers whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's left ankle disability is currently assigned a 10 percent disability rating under Diagnostic Code 5271 (ankle, limitation of motion), effective December 12, 2008.  The Veteran seeks a higher initial rating.

Diagnostic Code 5271 provides a 10 percent rating for moderate limitation of motion, and a 20 percent rating for marked limitation of motion.

Normal range of ankle motion is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II (2015).

The Board observes that the words "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board will evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

An April 2009 VA examination report the Veteran reported consistent pain since his discharge in December 2008.  The Veteran denied weakness, stiffness, or fatigability, but reported that his ankle would give out twice per week.  Range of motion testing revealed dorsiflexion to 20 degrees, and plantar flexion to 40 degrees, with painful motion noted.  Range of motion after three repetitions was noted as not additionally limited due to pain, weakness, fatigue, or lack of endurance.  The Veteran reported that he experiences flare-ups when walking up one flight of stairs, running half a mile, walking two blocks, or driving an automobile for more than 15 minutes, and that his pain level during flare-ups was a 10 of out 10.  He reported flare-ups once per week, of two hours duration, and that they caused an additional 20 percent functional limitation in his daily activities.  The Veteran reported that his left ankle did not affect his ability to perform his job duties as an occupational therapist, but that he would experience flare-ups at times when maneuvering from sitting to standing.  A February 2009 x-ray showed no arthritis, and a March 2009 MRI showed complete disruption of the ATL.

A January 2013 VA examination report reflects the Veteran reported constant pain, and that he experiences flare-ups of pain if he walks more than two blocks, walking up and down steps, and that he has difficulty navigating uneven surfaces and also tells me he has flare-ups of pain with walking up and down steps.  Range of motion testing revealed dorsiflexion to 20 degrees, and plantar flexion was to 40, with pain on motion noted.  Repetitive testing revealed no additional functional loss, and no additional pain, weakness, fatigability, or a lack of endurance.  No instability of station was noted with repetitive testing, and Anterior Drawer and Patellar Tilt testing were negative.  No ankylosis or malunion of the calcaneus was shown.  The examiner noted that a February 2009 x-ray showed no bony abnormalities, but a March 2009 MRI showed complete disruption of the ATL.  The examiner noted that he did offer the Veteran a repeat left ankle x-ray, but the Veteran declined.  With regard to his occupational functioning, the Veteran reported that walking more than two blocks and walking up and down steps caused flare-ups of his ankle pain, he has difficulty navigating uneven surfaces, and that he is very conscious of how he twists and turns his ankle on the left side because any type of quick or abrupt movement does flare-up his left ankle pain.  A diagnosis of left ankle strain secondary to complete disruption of the ATL was recorded.  In an April 2013 addendum, the examiner noted she reviewed the claims file, and that there was absolutely no change in her prior report.

The February 2014 VA examination report notes diagnosed chronic mild residual left ankle sprain.  It was noted that an October 2009 MRI showed, among other things, findings typical of chronic injury to the ATL.  It was noted the Veteran experienced no flare-ups.  Range of motion testing revealed dorsiflexion to 20 degrees or greater, and plantar flexion to 45 degrees or greater, with no evidence of painful motion, including after repetitive use testing.  No joint instability or laxity was found on Anterior Drawer and Talar Tilt testing.  The examiner noted there was no ankylosis, malunion of calcaneus (os calcis) or talus (astragalus), or history of an astragalectomy.  With regard to the effect of the Veteran's left ankle disability on his occupational functioning, the examiner noted that it caused difficulty climbing stairs, he cannot walk more than one mile, and cannot carry more than 20 pounds.  An August 2014 addendum noted that an MRI had been ordered.

The April 2015 VA examination report reflects diagnosed lateral collateral ligament sprain (chronic/recurrent) incurred in December 2007 (in service).  The Veteran did not report any flare-ups.  He did, however, report that he experiences periods of swelling associated with rising from having been sitting for one to two hours, quickly turning, walking or running, especially on uneven surfaces, climbing one flight of stairs, or pushing the clutch while driving a standard transmission car.  Range of motion testing revealed dorsiflexion to 15 degrees, and plantar flexion to 30 degrees.  No additional loss of function or range of motion after three repetitions was found.  No additional functional loss was noted due to pain, weakness, fatigability, or incoordination.  No ankylosis was found.  The examiner noted that ankle instability was suspected based on Anterior Drawer And Talar Tilt testing showing laxity.  No malunion of calcaneus (os calcis) or talus (astragalus), or history of an astragalectomy, was noted.  The examiner noted that the November 2014 MRI showed a chronic ATL sprain, and progressive cartilage loss at lateral talar dome chronic osteochondral defect.  With regard to the effect of the Veteran's left ankle disability on his occupational functioning, the examiner noted that it would preclude him from an occupation requiring prolonged, uninterrupted sitting, extensive or protracted weightbearing activities such as walking, running, or stairclimbing, or operating a standard transmission vehicle. The examiner further opined that relative to this condition alone, given appropriate accommodations, however, the Veteran may nonetheless be reasonably expected to function otherwise in an ordinary capacity.  

The Board has also carefully reviewed and taken into consideration all of the Veteran's VA treatment records.  An April 2009 VA treatment record reflects he reported an ankle sprain two weeks prior, and that his chief complaint was weakness (the record also notes he works at M-Rehab as an OT).  He was referred to PT for ankle laxity, and it was noted that a March 2009 MRI showed significant damage to the lateral ligament.  A May 2009 orthopedic record reflects the Veteran reported recurrent symptoms with daily to weekly re-rolling of the ankle, particularly on uneven surfaces or turning or twisting his ankle.  Anterior Drawer and Talar Tilt testing revealed only mild laxity, but still pain over the ATL.  It was noted that a March 2009 MRI showed, among other things, complete disruption of the ATFL fibers with possible formation of disorganized scar/ligament healing, and questionable CFL integrity.  Diagnoses were recorded including incompletely rehabilitated left ankle (i.e., recurrent dynamic ankle instability given weak/dysfunctional peroneals) versus recurrent static ankle instability (secondary to injuries to both ligaments -ATFL +/- CFL--and peroneal weakness/dysfunction).  A June 2009 record notes that when trying to make a turn, he is very likely to fall from failed support of left ankle.  A July 2009 record notes that it rolls when putting lateral pressure on it.  A May 2011 record shows he reported his left ankle would roll if he put lateral pressure on it.  See VBMS at 46.  A September 2012 record reflects that the Veteran was jogging every couple weeks, with an ankle brace.  See VBMS at 16.  A January 2014 record reflects the Veteran reported his ankle pain was resolved with a brace and he had full range of motion.  Examination revealed full range of motion, but he complained of foot pain which was noted as most liked related to a tendous or ligamentous strain.  See VBMS at 1-2.  

Also of record is a November 2009 evaluation report by Dr. W.C. of the University of Pennsylvania in which he noted examination revealed, among other things, range of dorsiflexion to 20 degrees, and plantar flexion to 50, and positive Anterior Drawer testing.  A diagnosis of left chronic ankle instability and osteochondral lesion of the lateral talus was recorded.

The Board has also taken into consideration all of the Veteran's statements as well as his testimony at the Board hearing.  He testified at the Board hearing, among other things, that over the years he keeps spraining his left ankle, that it had become more frequent, once or twice per month, and that the month prior, he was walking in the hallway and turned his ankle and it swelled up and had no strength, and that he experiences pain walking fast or running.  He testified that he experiences instability, incoordination, and weakness due to his ligamentous condition.  He explained that he would jog more than he should despite the pain because he wanted to retire from Reserve service as a lieutenant colonel and end his service on a good note.  The Veteran's representative averred that limitation of motion was not the Veteran's primary manifestation of his disability.

In light of the above medical evidence of record, the Board finds that a 20 percent, maximum schedular rating under Diagnostic Code 5271 is warranted.  The Board acknowledges that a 20 percent maximum rating under Diagnostic Code 5271 contemplates "marked" limitation of motion, whereas the Veteran's limitation of motion, at worst, has never been shown to be marked.  In this particular case, however, there is no diagnostic code that contemplates the Veteran's primary symptomatology involving his recurrent ankle instability and strains/sprains secondary to complete disruption of the ATL.  Therefore, the Board has taken into serious consideration the assertion of the Veteran's representative that a higher rating should be awarded in light of the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 38 C.F.R. § 4.40 and 4.45, in considering the actual degree of functional impairment imposed, in particular, by his instability and frequent "rolling" or strains/sprains, and pain, due to his in-service ligamentous injury shown on MRIs.  In light of those factors, and because there is no separate diagnostic code contemplating these symptoms, the Board will grant a 20 percent, maximum rating under Diagnostic Code 5271.
The Board has considered whether the Veteran would be entitled to a higher rating under any other diagnostic code.  The Board notes, however, that neither ankylosis of the left ankle, malunion of the os calcis or astragalus, or history of an astragalectomy is shown, such that a rating under Diagnostic Codes 5270, 5272, 5273, or 5274 would not be appropriate.

Therefore, the Board finds that the preponderance of the evidence is in favor of awarding a 20 percent disability rating for the Veteran's left ankle disability; because the Board has applied the worst of the Veteran's symptomatology to the entire period on appeal, staged ratings are not required.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether referral for an extraschedular rating is appropriate.  "The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. . . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. . ."  Thun v. Peake, 22 Vet App 111, 115 (2008).  "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. . .[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun at 115.

As discussed above, the Board acknowledges that the rating criteria do not describe the Veteran's left ankle instability, incoordination, and weakness causing his recurrent left ankle rolls and strains/sprains due to his ATL injury.  Based thereon, the Board has granted a higher 20 percent rating under Diagnostic Code 5271, even though the specific "marked" limitation of motion rating criteria have not been met.

Regardless, however, the Board finds that referral for extraschedular consideration is not warranted under the second "prong" of Thun, i.e., whether the Veteran's case presents an exceptional or unusual disability picture with such related factors as marked interference with employment and frequent periods of hospitalization.  See 38 C.F.R. § 3.321(b)(1).  The Board finds these criteria have not been met.  While certainly it has been shown to affect his ability to perform lifting, fast walking, running, step climbing, and walking on uneven surfaces, he has maintained his employment in OT, and he himself has never asserted that he experiences marked interference with his employment.  Rather, he explained at the Board hearing that at times he performs light duties.  The 20 percent rating already takes into account some occupational impairment of a level of severity as described by the Veteran and his clinicians.  Also, frequent periods of hospitalization are not shown.  Therefore, the Board concludes that referral for extraschedular consideration is not warranted.  Likewise, for these same reasons, the Board finds that entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record; therefore, it is not before the Board.

In sum, the Board concludes that an initial disability rating of 20 percent is warranted for the entire period on appeal.


ORDER

Entitlement to an evaluation of 20 percent for a left ankle disability is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


